DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 appears duplicative and improper.  The claim sets forth the lower beam secured in the lower passage again, and sets forth an upper portion of the wiper strip positioned within the upper passage, which appears inaccurate.  It appears the claim should set forth that the lower beam is secured in the lower portion of the lower passage, and an upper portion of the wiper strip is positioned in the upper portion of the lower passage.
 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arman (US patent 4,063,328).
	The publication to Arman discloses the invention as is claimed.  Arman discloses a wiper blade assembly (fig. 1) comprising a wiper blade (fig. 7) including a central connection device (13) including upper and lower passages therethrough, an upper beam (10a) secured within the upper passage, a lower beam (10) secured within the lower passage, and a wiper strip (11) held by the lower beam.  Note that the upper and lower passages are spaces that pass through the connection device and through which the beams pass.  A wiper connector (B, fig. 1) connects the wiper blade with a wiper arm (C) of a vehicle.  The connector is connected with the central connection device at least proximate the upper passage.  The longitudinal ends (10c) of the upper beam contact the lower beam as the wiper blade is in operation.
	With respect to claim 2, both upper and lower beams are curved as shown in figure 7.
	With respect to claim 3, at least a portion of the longitudinal ends of the upper beam are parallel with the lower beam and clearly shown in figure 7.
	With respect to claim 4, the end (10c) of the upper beam is acutely angled with respect to the lower beam.
	With respect to claim 8, an upper portion (11a, fig. 4) of the wiper strip (11) is received into an upper portion of the lower passage in the connection device (13).  Note that portions can be set forth as desired, particularly to meet the language of the claim.

Allowable Subject Matter

Claims 15-19 are allowed.
Claims 5-7 and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



GKG
16 December 2022